Third District Court of Appeal
                               State of Florida

                          Opinion filed May 18, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0269
                      Lower Tribunal No. F08-47364
                          ________________


                             Edward Mozie,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Edward Mozie, in proper person.

      Ashley Moody, Attorney General and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before MILLER, LOBREE and BOKOR, JJ.

     PER CURIAM.

     Affirmed.